Citation Nr: 1008436	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss (formerly rated as left ear hearing loss).

2.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

3.  Entitlement to service connection for a skin disorder 
other than pseudofolliculitis barbae (claimed as skin rash, 
infections, and sores).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
November 1977 and from January 1991 to July 1991.  The 
Veteran had additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) that denied service connection for a 
skin disorder other than pseudofolliculitis barbae; denied a 
compensable rating for left ear hearing loss; and, denied a 
compensable rating for pseudofolliculitis barbae.  In an 
August 2006 rating decision the RO increased the Veteran's 
rating for his pseudofolliculitis barbae to 10 percent 
effective the date of the Veteran's claim herein, 
representing a partial grant of the issue on appeal.  In a 
December 2009 rating decision, the Veteran was granted 
service connection for hearing loss in his right ear and his 
hearing loss disability, formerly rated as left ear hearing 
loss, was recharacterized as bilateral hearing loss.  
However, the Veteran received a noncompensable rating for 
this disability.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2009 hearing that was held at the RO.

The issue of service connection for a skin disorder other 
than pseudofolliculitis barbae is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by no worse 
than a Level I impairment of hearing in the left ear and a 
Level I impairment of hearing in the right ear.  

2.  The Veteran's pseudofolliculitis barbae was not shown to 
affect at least 20 percent of the Veteran's entire body, or 
at least 20 percent of the exposed areas, or to require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressant drugs for a total duration of 6 weeks 
or more at any time during the period relevant to this 
appeal.  There was no evidence of multiple characteristics of 
disfigurement of the head, face, or neck or of visible or 
palpable tissue loss or gross distortion or asymmetry of one 
feature or paired set of features.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
hearing loss were not met at any time during the period 
relevant to this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.85, diagnostic code 6100 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's pseudofolliculitis barbae were not met at any time 
during the period relevant to this appeal.   38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, diagnostic 
codes 7813, 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in March 2006, 
prior to the rating decision appealed herein, in which he was 
informed of what the evidence needed to show in order to 
establish service connection for a claimed disability and 
what the evidence needed to show in order to substantiate the 
a claim for an increased rating for a disability that is 
already service connected.  The letter also explained to the 
Veteran the evidence that VA already received in support of 
the Veteran's claim, the types evidence that VA was 
responsible for obtaining on behalf of the Veteran, and the 
types of evidence that VA would provide reasonable assistance 
in obtaining but which remained the Veteran's responsibility 
to ensure that VA received.  

In a second letter, also dated in March 2006, the Veteran was 
provided additional information about how VA assigns 
disability ratings and effective dates.  He was also provided 
more specific information about how VA assigns disability 
ratings in a May 2008 letter.  Thereafter, the claims on 
appeal herein were readjudicated, including in a November 
2008 Supplemental Statement of the Case (SSOC) and in a May 
2009 SSOC.  Thus to the extent any predecisional notice 
errors may have occurred, they were cured.   

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record VA 
treatment records, service treatment records, written 
statements that were submitted by the Veteran, and a 
transcript of the Veteran's testimony at the October 2009 
hearing held before the undersigned Acting Veteran's Law 
Judge.  The Veteran was afforded VA examinations with respect 
to his disabilities.  

While the Veteran indicated that there were additional VA 
treatment records pertaining to the period from January 1994 
to December 1996, a formal finding of the unavailability of 
those records was made insofar as the VA facility in question 
denied having any records pertaining to the Veteran for the 
indicated time period.  See 38 C.F.R. § 3.159 (c)(2) (VA may 
cease attempts to obtain government records if it concludes 
that the records do not exist or that further attempts to 
obtain the records would be futile).  The Board notes, 
however, that the claims file does contain treatment records 
covering this time period from a different VA Medical Center 
(VAMC).  Moreover, insofar as the claims being decided herein 
involve only questions concerning the severity of the 
Veteran's disability during the period of this appeal, these 
records, which pertain to a period ending nearly 10 years 
before the Veteran filed his increased rating claim, are 
irrelevant.  

The Board also acknowledges that the evidence indicates that 
the Veteran is receiving disability benefits from the Social 
Security Administration (SSA).  At his hearing, the Veteran 
testified that he believed these benefits were awarded based 
on headaches, blurred vision, foot problems, and rashes.  
Thus, per the Veteran's testimony, the SSA records do not 
address the disabilities that are the subject of the claims 
being decided herein.  In any event, the Veteran was granted 
SSA benefits many years ago, and his current level of 
disability is shown by his current treatment records and the 
VA examinations of record.  
The Federal Circuit has remarked that the legal standard for 
relevance requires VA to examine the information it has 
related to medical records, and, if there exists a reasonable 
possibility that the records could help the veteran 
substantiate the claim, to obtain those records.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  The Board 
finds that in this case there is no reasonable possibility 
the Veteran's SSA records would provide evidence relevant to 
his claims for increased rating decided herein.  Accordingly, 
remand to pursue those records would be of no benefit to the 
Veteran.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.  

II. Increased Rating

The Veteran claims that his hearing loss is more severe than 
is contemplated by the currently assigned noncompensable 
rating.  The Veteran also claims that his pseudofolliculitis 
barbae is more severe than is contemplated by the currently 
assigned 10 percent rating.  

General Legal Principles

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of bilateral hearing loss

At the outset, the Board is aware that the Veteran's hearing 
loss was rated as left ear hearing loss until October 30, 
2009, and thereafter was rated as bilateral hearing loss.  
However, this did not result in a staged rating by the RO 
insofar as the Veteran's hearing loss remained noncompensable 
even after his diagnosis was changed to bilateral hearing 
loss.  Since under the facts of this case consideration of 
the Veteran's hearing impairment in both ears will not change 
the Veteran's disability rating, his disability will be 
referred to as bilateral hearing loss in the below 
discussion.

Evaluations of hearing loss range from non-compensable to 100 
percent.  This is based on impairment of hearing acuity as 
measured by the results of pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz and the 
Maryland CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal 
hearing to Level XI for profound deafness.  These are set 
forth in Table VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech 
discrimination testing is inappropriate due to language 
difficulties, inconsistent speech discrimination scores, or 
an exceptional pattern of hearing impairment as defined by 38 
C.F.R. § 4.86, a level ranging from Level I to Level XI is 
assigned utilizing pure tone threshold testing alone pursuant 
to Table VIA.  38 C.F.R. § 4.85.  

The Board observes that schedular "...disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's hearing was first examined by VA with respect 
to this claim in April 2006.  At that time, the Veteran 
complained of difficulty hearing conversations, the 
television, the telephone, and conversations taking place at 
social gatherings.  

At that time, pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
15
20
25
55
LEFT
20
25
55
60

The average pure tone threshold in decibels was 29 for the 
right ear and 41 in the left ear.  The Veteran's best speech 
recognition ability was 90 percent in each ear.  The 
audiologist diagnosed normal to moderate sensorineural 
hearing loss in the right ear and normal to moderately severe 
sensorineural hearing loss in the left ear.  The Veteran did 
not meet the criteria for an exceptional pattern of hearing 
loss as that term is defined in 38 C.F.R. § 4.86.   

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level I 
hearing impairment in the right ear and a Level I hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table 
VII, this yields a noncompensable evaluation.  

The Veteran's hearing was reexamined by VA in November 2008.  
At that time, the Veteran's chief complaint was difficulty 
hearing and difficulty understanding conversations in the 
presence of background noise.  

At that time, pure tone thresholds, in decibels, were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
20
30
60
LEFT
30
35
60
65

The average pure tone threshold in decibels was 32 for the 
right ear and 48 in the left ear.  The Veteran's speech 
recognition ability was 94 percent in the right ear and 92 
percent in the left ear.  The audiologist diagnosed bilateral 
sensorineural hearing loss.  Hearing in the Veteran's right 
ear was borderline normal through 3000 Hertz and moderately 
severe at higher frequencies.  Hearing in the Veteran's left 
ear was mild through 2000 Hertz and moderately severe at 
higher frequencies.   The Veteran did not meet the criteria 
for an exceptional pattern of hearing loss as that term is 
defined in 38 C.F.R. § 4.86.   

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level I 
hearing impairment in the right ear and a Level I hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85, Table 
VII, this yields a noncompensable evaluation.  

VA treatment records do not show treatment for hearing loss 
during the period at issue herein.  

At his October 2009 hearing before the undersigned Acting 
Veteran's Law Judge the Veteran testified that his hearing 
loss caused him difficulty because he couldn't hear the 
telephone using his left ear, has difficulty hearing the 
television, and had difficulty hearing people speaking when 
they were on his left side.  He also testified that he was 
afraid to drive due to his hearing loss, although he did not 
explain this further.  He felt he was endangered by his 
hearing loss because, as a pedestrian, it was difficult to 
hear whether there was oncoming traffic on his left side when 
crossing the street.  

To the extent that the Veteran argues that the VA 
examinations that he was provided in connection with this 
claim do not adequately reflect his hearing loss because they 
were administered in sound-controlled settings and therefore 
did not assess the Veteran's difficulty hearing in the 
presence of background noise, the Board finds the 
examinations fully complied with regulatory requirements. In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
held that VA's policy to conduct audiometric testing in 
sound-controlled rooms was neither plainly erroneous nor 
otherwise inconsistent with VA's regulations concerning 
medical evaluations. Id at 453.

Martinak also held that, in addition to objective test 
results, VA audiometric evaluations must fully describe the 
functional effects caused by a hearing disability. Id at 455.  
In this case, in addition to reporting the results of 
audiometric and speech discrimination testing, the reports of 
both of the VA audiological examinations acknowledged that 
the Veteran reported functional impairments including 
difficulty understanding conversations in the presence of 
background noise. Thus, "the examiner[s] did elicit 
information from the appellant concerning the functional 
effects of his disability. That is all the applicable 
regulatory provisions require." Id at 455. See also 38 
C.F.R. §§ 4.1, 4.2, 4.10. Thus, the VA audiological 
evaluations provided to the Veteran were fully adequate for 
rating purposes. 

The Board also finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's symptoms of hearing loss are 
fully contemplated by the rating schedule.  While the Veteran 
also complains of bothersome tinnitus, he has a separate 
rating for his tinnitus which is not on appeal herein.  The 
Veteran was never hospitalized for hearing loss.  The 
Veteran's hearing loss does not affect his employment insofar 
as the record reflects that the Veteran has been unemployed 
for over a decade due to a variety of physical and mental 
impairments.  

Evaluation of Pseudofolliculitis Barbae

The Veteran's service treatment records and VA treatment 
records reflect that he has a long history of 
pseudofolliculitis barbae.  

His skin was first examined with respect to his claim for an 
increased rating for this disorder in April 2006.  At that 
time, the Veteran reported that he experienced outbreaks of 
pseudofolliculitis barbae after shaving.  The Veteran treated 
his pseudofolliculiits barbae by modifying his shaving 
habits; no other treatment was required.  

Upon examination, there were numerous small follicular 
lesions in the area of the Veteran's beard.  There was no 
evidence of inflammation, swelling, pustules, vesicles, 
ulceration, or drainage.  The total skin surface affected by 
pseudofolliculitis barbae was 1 percent and the total exposed 
skin surface affected was 7 percent.  There was no scarring 
or disfigurement noted.  The examiner diagnosed 
pseudofolliculitis barbae.

The Veteran's skin was reexamined by VA in November 2008.  At 
that time the Veteran reported a long history of 
pseudofolliculitis barbae and reported that he continued to 
experience outbreaks related to shaving.  His symptoms 
consisted of intermittent outbreaks of ingrown hairs that 
became red and infected.  The Veteran treated this disorder 
by modifying his shaving habits.  He reported that he also 
was prescribed a topical antibiotic for acne which he used 
twice a day that also helped with his pseudofolliculitis 
barbae.  He did not use a corticosteroid or an 
immunosuppressant.  

Upon examination, there were numerous small follicular 
lesions in the beard area.  There was no evidence of 
inflammation, swelling, pustules, vesicles, ulcerations, or 
drainage.  The examiner determined that less than 5 percent 
of the Veteran's exposed skin was affected and between 5 and 
20 percent of his total body area was affected.  

At his October 2009 hearing, the Veteran testified that he 
hated shaving due to his pseudofolliculitis barbae.  He was 
unable to shave with a razor.  He testified that even using a 
clipper irritated his skin.  Additionally, his skin felt 
irritated when he tried to sleep.  Sometimes he decided not 
to go out of his home because he was unhappy with his 
appearance.  

Pseudofolliculitis barbae is rated as most analogous to tinea 
barbae and related disorders, 38 C.F.R. § 4.118, diagnostic 
code 7813.  Per this diagnostic code, the disorder may be 
rated as dermatitis or eczema pursuant to diagnostic code 
7806; scars pursuant to diagnostic codes 7801-7805, or 
disfigurement of the head, face, or neck pursuant to 
diagnostic code 7800, whichever symptom is most prominent.  
The Veteran's symptoms are currently rated as dermatitis 
pursuant to diagnostic code 7806.  Pursuant to this 
diagnostic code, a 10 percent rating is assigned when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected or where intermittent systemic 
therapy such as corticosteroids or other immunosuppressant 
drugs is required for a period of less than 6 weeks during 
the past 12 month period.  A 30 percent rating is assigned 
when at least 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas are affected or where systemic 
therapy such as corticosteroids or other immunosuppressant 
drugs is required for a more than 6 weeks, but not 
constantly, during the past 12 month period. A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected or 
where systemic therapy such as corticosteroids or other 
immunosuppressant drugs are required on a near constant 
basis.

The Veteran does not meet the above criteria for a rating in 
excess of 10 percent.  His pseudofolliculitis barbae does not 
affect at least 20 percent of his body, or the exposed areas 
of his body, and he does not require systemic therapy of any 
kind.  Rather, he treats his pseudofolliculitis barbae by 
modifying his shaving habits and applying a topical 
antibiotic.  There is no evidence of facial disfigurement or 
scars that would yield a higher rating were the diagnostic 
codes applicable to those disorders applied instead of 
diagnostic code 7806. 

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun 11 Vet. App. at 115 (2008).  The Veteran's symptoms are 
fully contemplated by the rating schedule. Marked 
interference with employment or frequent periods of 
hospitalization as a consequence of the service-connected 
disability in question is not shown by the record.  There is 
no evidence the Veteran ever required hospitalization for his 
pseudofolliculitis barbae, and, insofar as he has not been 
employed for over a decade as a result of numerous 
disabilities, this disorder does not markedly interfere with 
his employment.  

ORDER

A compensable rating for bilateral hearing loss (formerly 
rated as left ear hearing loss) is denied.

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.


REMAND

The Veteran contends that he has a skin disorder other than 
pseudofolliculitis barbae that began during, or was caused 
by, his service during the Persian Gulf War.  At times, the 
Veteran alleged that he first got rashes during his Persian 
Gulf service, and at other times claimed that his began to 
get rashes approximately one year after his demobilization.  

The demobilization paperwork that the Veteran filled out in 
May 1991 indicated that he had some type of "rash, skin 
infection, or sore[ ]" during his deployment but the nature 
thereof is not identified.  However, he denied any skin 
diseases on a "Report of Medical History" in March 1991 and 
no skin abnormalities were noted on his separation 
examination of that date.  His service treatment records do 
not reflect any treatment for any skin disorder other than 
pseudofolliculitis barbae.  However, various VA treatment 
records from the mid to late 1990s indicate that the Veteran 
had episodes of eczema and/or dermatitis.  At his October 
2009 hearing, the Veteran testified that he had rashes that 
onset in service and were different than his 
pseudofolliculiits barbae and affected different areas of his 
body than his pseudofolliculitis barbae.  He testified that 
he was in receipt of social security disability benefits 
which were granted, in part, due to "rashes."  Other 
documentation in the claims file confirms that the Veteran 
receives benefits from the SSA, but does not show the reason 
those benefits were awarded.

In light of the above, the Board finds that, pursuant to 38 
C.F.R. § 3.159, VA has a duty to obtain the relevant SSA 
records.  These records could contain information concerning 
whether the Veteran does in fact have a chronic 
dermatological disorder other than pseudofolliculitis barbae 
and may provide information about the onset thereof.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's 
social security disability file from the 
SSA.  If the file has been destroyed or is 
otherwise unavailable, documentation 
should be placed in the claims file 
documenting this fact as well as all of 
the steps that were taken to attempt to 
obtain the SSA records.

2.  If the SSA records show that the 
Veteran has a chronic dermatological 
disorder other than pseudofolliculitis 
barbae, then he should be afforded a new 
VA dermatological examination to assess 
this disorder and any relationship to the 
Veteran's service, including whether any 
such dermatological disorder was at least 
as likely as not (at least 50 percent 
likely) caused by the Veteran's exposure 
to heat, sand, or environmental toxins in 
Southeast Asia.  The examiner should fully 
set forth the rationale for his or her 
conclusions in his or her report.  The 
examiner must specifically state that the 
claims file was reviewed in the report.  

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


